BAKER, Circuit Judge
(after stating the facts as above). Cores were made by hand from the beginning to the introduction of appellant’s machine. The machines, as we understand, are not used to manufacture cores for sale, but are themselves sold to foundries to supersede therein the hand-making of the required cores. Down to 1903 appellant placed about 350. The advantages of the machine method are not questioned.
As early as 1859 Tiffany produced a tile-making machine, the description of which may he read upon appellant’s claim 3 as follows:
“A tile-making machine consisting of a hopper, F, located adjacent to and supplying material to a tube, D, having within it a worm, E, for forcing material out through the tube, D, and a wire, G, held in a fixed position and terminating beyond the end of said worm, E, for the purpose of forming the hole in the body of the tile.”
Neither Tiffany nor appellant’s assignor specified the relative diameters of tube and wire. Some tiles have thicker walls and smaller internal diameters than others, but neither Tiffany nor another could, claim invention in changing the relative diameters of tube and wire from those shown in Tiffany’s drawings. Appellant’s witnesses prove that appellant’s machine makes holes in the cores larger than in hand-. made cores, and that there is no fixed, required relation between in*236ternal and external diameters, except that the walls shall be thick enough not to cave in of their own weight. Tiles are formed of clay in a plastic, cohesive condition. Cores are formed of a mixture of sand and flour in a plastic, cohesive condition. The difference in plasticity and coherence is one of degree only.
The machines, as machines, combinations of moving mechanical parts adapted to receive and to apply motion to produce mechanical results, are identical, element for element, function for function.
■Are the arts analogous? Broadly, both relate to the shaping of tubular bodies. More closely, both cores and tiles are made from earthy substances, reduced by water to plastic, coherent conditions, then given their tubular shapes, and then baked to hardness for use. If closer analogy were required, it seems to us that nothing short of identity would suffice.
. As a patent cannot rightfully be granted merely for a new use of an old machine, it matters not whether the intuitive flash came 35 years or 35 minutes after the disclosure of the original invention.